department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c o f f i c e o f t h e c h i e f c o u n s e l date number release date cc tege eb qp4 conex-133801-17 ---------------- ---------------------------- ---------------------------------- who asked for credit for taxes uil 408a the honorable john rutherford member u s house of representatives salisbury road suite jacksonville fl attention dear representative rutherford i am responding to your email dated date on behalf of your constituents on after-tax contributions to his former employer’ sec_401 plan because he inadvertently placed the after-tax contributions in a traditional individual_retirement_account ira rather than a roth_ira in this inquiry is a follow-up to a previous inquiry from you on behalf of --------------- iras as explained below in funds in a 401_k_plan could not be transferred to a roth_ira before a participant receives a distribution from an employer-sponsored retirement_plan such as a 401_k_plan the participant gets an explanation of the various distribution options available in a distribution from a 401_k_plan could be paid to the participant in which case any after-tax monies distributed would be excluded from gross_income or the funds in the plan could be paid in a direct_rollover to another employer- sponsored retirement_plan or to a traditional_ira in this case any after-tax monies would be excluded as they came out of the receiving plan or ira section of the pension_protection_act of public law amended the internal_revenue_code so that for the first time a roth_ira could accept a rollover from an employer-sponsored retirement_plan this change was effective for distributions made after can get credit for the taxes he paid_by completing form_8606 nondeductible --------------------------- ------------------ paid conex-133801-17 if an individual’s traditional iras when combined contain both pre-tax and after-tax monies the rules treat any distribution as consisting of a proportionate share of each an individual must report such a distribution on form_8606 nondeductible iras the instructions for line of the form explain that any nontaxable portion of a rollover from a qualified_retirement_plan is reported on line by reporting them on line of the form an individual gets credit for after-tax monies rolled into the ira even if the rollover was made in an earlier tax_year unless there is a distribution from such an ira during a year or the owner made nondeductible_ira_contributions for the year the owner does not file a form_8606 in other words a form_8606 is not filed for a year just to report a rollover of after-tax monies to a traditional_ira a traditional_ira owner can transfer funds except for any part that is a required_minimum_distribution from a traditional_ira to a roth_ira at any time but the owner must include pre-tax monies in gross_income for the year of the transfer i hope this information is helpful if you have additional questions please call me or ----------------------- victoria a judson associate chief_counsel tax exempt and government entities -------------------- sincerely at
